DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art of record, known by Fukushima et al. (WO 2016/143716), wherein US Serial No. 2018/0050565 is used as the English equivalent for citation purposes, teaches a tire comprising a rubber member formed of a rubber composition comprising a diene-based rubber, and a ring-shaped tire frame formed of a resin material comprising a polyamide-based thermoplastic resin, in which the rubber member is adhered to a resin member including a polyamide-based thermoplastic resin via a layer formed of a composition including a resorcinol-formalin-latex based adhesive [abs].  Fukushima et al. also teaches an embodiment comprising a rubber cement layer [Fig. 1E].

    PNG
    media_image1.png
    292
    451
    media_image1.png
    Greyscale

While Fukushima et al. teaches the generic concept of a tire having a layered structure, Fukushima et al. fails to teach wherein the rubber adhesive layer (i.e. rubber cement layer) has a thickness of from 5 to 300 microns and fails to teach any desired hardness for each of components of the layered structure.  Fukushima et al. does not 
Tarutani (WO 2016/163425), wherein US Serial No. 2018/0086140 is used as the English equivalent for citation purposes, teaches in FIG. 1C, a layered structure is illustrated in which a reinforcing cord layer 8 is arranged on the tire frame 2, the RFL layer 4 is arranged on the surface thereof, and they are combined with the outer skin rubber layer 6A. Tarutani teaches in this layered structure, at least the tire frame 2 is a resin member and further, when the reinforcing cord member forming the reinforcing cord layer 8 contains a polyamide-based thermoplastic elastomer, not only the tire frame 2 but also the reinforcing cord member corresponds to the resin member in the disclosure. Tarutani teaches the RFL layer 4 adheres to the surface of the tire frame 2 and the surface of the reinforcing cord layer 8. When the reinforcing cord layer 8 does not contain a polyamide-based thermoplastic elastomer, and the tire frame 2 is adhered to the RFL layer 4, the tire frame 2 may be a resin member according to the disclosure. 

    PNG
    media_image2.png
    270
    340
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    295
    337
    media_image3.png
    Greyscale

While Tarutani teaches the generic concept of a tire having a layered structure, Tarutani fails to teach any desired hardness for each of components of the layered structure.  Tarutani not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught layered structure, wherein each of a hardness of the layered components is from 100 MPa to 600 MPa.  Such a reconstruction of the claims would be based on impermissible hindsight.
Other prior art of record, known by Honma (JP 2016-222051), teaches a tire that has a composition formed of a resin material containing a thermoplastic resin and containing an annular tire skeleton, a polythiol compound (A), a polyisocyanate compound (B), and a radical generator (C) [0009].  Honma teaches an adhesive layer formed of an adhesive layer, and the ratio (S / N) of the number of sulfur atoms (S) contained in the adhesive layer to the number of nitrogen atoms (N) contained in the 
Honma fails to teach the layered structure comprising a resin member, a resin adhesive layer, a rubber adhesive layer, and a rubber member; and further fails to teach or recognize any desired hardness for each of components of the layered structure.  Honma does not contain sufficient suggestion, teaching, or motivation that would lead us from the generically taught layered structure, to the specifically claimed tire comprising a resin member comprising at least one resin selected from the group consisting of a polyamide resin, a polyamide thermoplastic elastomer, a polyester resin, and a polyester thermoplastic elastomer; a resin adhesive layer disposed on the resin member; a rubber adhesive layer that is adhered to a side of the resin adhesive layer; and a rubber member disposed on a side of the rubber adhesive layer, and wherein each of a hardness of the resin member (Ha), a hardness of the resin adhesive layer (Hb), a hardness of the rubber adhesive layer (Hc), and a hardness of the rubber member (Hd) is from 100 MPa to 600 MPa.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurimoto et al. (US Serial No. 2006/0223399) teaches a rubber product with a fiber reinforcing layer, which is enabled to bond a rubber layer and a formalin-free adhesive [abs].  Kurimoto et al. fails to teach the required tire having a layered structure comprising a resin member, a resin adhesive layer, a rubber adhesive layer, and a rubber; as well as the required thickness of the resin adhesive layer and hardness for each of the layers; as required by the instant claims.
Huyghe et al. teaches a multilayer laminate, which is usable as a reinforcing element for a tire, which includes at least one polymer film (100), which is positioned between and in contact with two layers formed of a rubber composition (101), such as a natural rubber [abs].  Huyghe et al. teaches the adhesion between the polymer film and reach rubber layer is provided by an adhesive of the RFL type [0114]. 

    PNG
    media_image4.png
    226
    423
    media_image4.png
    Greyscale
[Fig.3]
 Huyghe et al. fails to teach the required tire having an ordered layered structure comprising a resin member, a resin adhesive layer, a rubber adhesive layer, and a rubber; as well as the hardness for each of the layers; as required by the instant claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767